Title: To Thomas Jefferson from James Madison, 25 July 1806
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington July 25. 1806
                        
                        I have thought it not amiss to add to the letter written yesterday to the Mayor of N. York the suggestions of
                            which a copy is inclosed. In the liberty of giving your sanction to the use of legal force, I was governed by my
                            recollection that you considered nothing wanted to authorize force here in sending the Tunisians on board the Franklin
                            but the requisition of the Ambassador which was supplied by Cathcart’s letter to Mr. Clinton. 
                  Yrs. with respectful attacht
                        
                            James Madison
                            
                        
                    